DETAILED ACTION
Claim(s) 7-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 7-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  With respect to claim 7, which has been amended to recite, “wherein the processor determines the frequency interval based on a number of bits available for transmission of uplink control information in a symbol”, Applicants cite [Par. 43 – Par. 45] and [Figures 5A – 5C] to support said feature, however said citations make no mention of bits or any term that could serve as a equivalent. Thus claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Independent claim(s)13, 14, and 15, recite substantially the same features as claim 7, and are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for the same rationale provided with respect to claim 7.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (USPGPub No. 2019/0199477) in view of Papasakellariou (US 8611238 B2).

In regards to claim(s) 7 and 13, Park (USPGPub No. 2019/0199477) teaches a terminal comprising ([Fig. 52] teaches a terminal, user equipment 1, comprising a transmitter, 10 and a processor 40): 
a transmitter that transmits uplink data and uplink control information using an uplink shared channel ([Fig. 51, Ref 5120] teaches transmitting uplink control information using an uplink shared channel, PUSCH, and [Par. 87] teaches transmitting data and UCI on PUSCH simultaneously, “[0087]…if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH…” ); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a time interval and a frequency interval and are used for mapping the uplink control information ([Fig. 11] illustrates based on a bandwidth allocated to the uplink shared channel, “PUSCH region”, one or more resource elements, where the one or more resource elements have a time interval and frequency interval and are used for mapping the uplink control information, note the resource elements, the individual boxes/squares within the PUSCH region ).
wherein the processor maps the uplink control information, in the time interval and the frequency interval, to the one or more resource elements and
wherein the processor determines, based on the bandwidth allocated to the uplink shared channel, the one or more resource elements to which the uplink control information is mapped in the time interval and the frequency interval ([Fig. 11] illustrates a bandwidth allocated to the uplink shared channel, a “PUSCH region” which spans from the 3rd symbol to the 12th symbol on the tine axis, and occupies all subcarriers on the frequency axis. [Fig. 11] also illustrates one or more resource elements to which uplink control information is mapped in the time and frequency interval, note Coded UCI bits, which are shaded as black resource elements/squares within the PUSCH region  ).
Park differs from claim 7, in that Park is silent on wherein the processor determines the frequency interval based on the number of bits available for transmission of uplink control information in a symbol. Despite these differences similar features have been seen in other prior art involving resource assignment. Papasakellariou (US 8611238 B2) [Claim 1] teaches where determining the frequency interval, K frequency resource elements,  based on the number of bits available for transmission of uplink control information in a symbol, a number of UCI bits greater than a predetermined value.
Thus based upon the teachings of Papasakellariou (US 8611238 B2) it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Park to arrive at wherein the processor determines the frequency interval based on the number of bits available for transmission of uplink control information in a symbol, in order to provide a reliable mapping of frequency resources. 


In regards to claim(s) 14, Park (USPGPub No. 2019/0199477) teaches a base station ([Fig. 52] illustrates a base station 100 with a receiver 120 and processor 140)
a receiver that receives the uplink data and the uplink control information on the uplink shared channel ([Par. 178] and [Fig. 11] teach where the terminal simultaneously transmit uplink data and UCI on the PUSCH. [Par. 67] teaches where the base station functions as a reception end for an uplink communication.); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a time interval and a frequency interval and are used for mapping the uplink control information ([Fig. 11] illustrates based on a bandwidth allocated to the uplink shared channel, “PUSCH region”, one or more resource elements, where the one or more resource elements have a time interval and frequency interval and are used for mapping the uplink control information, note the resource elements, the individual boxes/squares within the PUSCH region ).
wherein the processor maps the uplink control information, in the time interval and the frequency interval, to the one or more resource elements and
wherein the processor determines, based on the bandwidth allocated to the uplink shared channel, the one or more resource elements to which the uplink control information is mapped in the time interval and the frequency interval ([Fig. 11] illustrates a bandwidth allocated to the uplink shared channel, a “PUSCH region” which spans from the 3rd symbol to the 12th symbol on the tine axis, and occupies all subcarriers on the frequency axis. [Fig. 11] also illustrates one or more resource elements to which uplink control information is mapped in the time and frequency interval, note Coded UCI bits, which are shaded as black resource elements/squares within the PUSCH region  ).
Park differs from claim 14, in that Park is silent on determining the frequency interval based on the number of bits available for transmission of uplink control information in a symbol. Despite these differences similar features have been seen in other prior art involving resource assignment. Papasakellariou (US 8611238 B2) [Claim 1] teaches where determining the frequency interval, K frequency resource elements,  based on the number of bits available for transmission of uplink control information in a symbol, a number of UCI bits greater than a predetermined value.
Thus based upon the teachings of Papasakellariou (US 8611238 B2) it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Park to arrive at determining the frequency interval based on the number of bits available for transmission of uplink control information in a symbol, in order to provide a reliable mapping of frequency resources. 




In regards to claim(s) 15, Park (USPGPub No. 2019/0199477) teaches a system comprising a  terminal  ([Fig. 52] teaches a terminal, user equipment 1, comprising a transmitter, 10 and a processor 40) and a base station ([Fig. 52] illustrates a base station 100 with a receiver 120) wherein:
the terminal comprises: 
a transmitter that transmits uplink data and uplink control information using an uplink shared channel ([Fig. 51, Ref 5120] teaches transmitting uplink control information using an uplink shared channel, PUSCH, and [Par. 87] teaches transmitting data and UCI on PUSCH simultaneously, “[0087]…if control information and traffic data should be transmitted simultaneously, the control information and traffic data may be transmitted on a PUSCH…” ); and 
a processor that determines, based on a bandwidth allocated to the uplink shared channel, one or more resource elements, wherein the one or more resource elements have a time interval and a frequency interval and are used for mapping the uplink control information ([Fig. 11] illustrates based on a bandwidth allocated to the uplink shared channel, “PUSCH region”, one or more resource elements, where the one or more resource elements have a time interval and frequency interval and are used for mapping the uplink control information, note the resource elements, the individual boxes/squares within the PUSCH region ).
wherein the processor maps the uplink control information, in the time interval and the frequency interval, to the one or more resource elements and
wherein the processor determines, based on the bandwidth allocated to the uplink shared channel, the one or more resource elements to which the uplink control information is mapped in the time interval and the frequency interval ([Fig. 11] illustrates a bandwidth allocated to the uplink shared channel, a “PUSCH region” which spans from the 3rd symbol to the 12th symbol on the tine axis, and occupies all subcarriers on the frequency axis. [Fig. 11] also illustrates one or more resource elements to which uplink control information is mapped in the time and frequency interval, note Coded UCI bits, which are shaded as black resource elements/squares within the PUSCH region  ).
the base station comprises: 
a receiver that receives the uplink data and the uplink control information on the uplink shared channel ([Par. 178] and [Fig. 11] teach where the terminal simultaneously transmit uplink data and UCI on the PUSCH. [Par. 67] teaches where the base station functions as a reception end for an uplink communication.).
Park differs from claim 15, in that Park is silent on wherein the processor determines the frequency interval based on the number of bits available for transmission of uplink control information in a symbol. Despite these differences similar features have been seen in other prior art involving resource assignment. Papasakellariou (US 8611238 B2) [Claim 1] teaches where determining the frequency interval, K frequency resource elements,  based on the number of bits available for transmission of uplink control information in a symbol, a number of UCI bits greater than a predetermined value.
Thus based upon the teachings of Papasakellariou (US 8611238 B2) it would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Park to arrive at wherein the processor determines the frequency interval based on the number of bits available for transmission of uplink control information in a symbol, in order to provide a reliable mapping of frequency resources. 



In regards to claim 8, Park teaches the terminal according to claim 7, wherein the processor maps the uplink data to at least one resource element other than the one or more resource elements that are used for mapping the uplink control information ([Fig. 11] illustrates where the processor maps the uplink data, coded data bits, to at least one resource element other than the one or more resource elements that are used for mapping the uplink control information, coded UCI bits).

In regards to claim 9, Park teaches the terminal according to claim 7, wherein, regardless of a multiplexing position of the uplink control information, the processor overwrites the uplink data, which is mapped to at least one resource element, with the uplink control information ([Fig. 11] teaches wherein regardless of the multiplexing position of the UCI, the processor overwrites the uplink data which is mapped to at least one resource element with the uplink control information, by puncturing the data).

In regards to claim 10, Park teaches the terminal according to claim 7, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).

In regards  to claim 11, Park teaches the terminal according to claim 8, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).


In regards to claim 12, Park teaches the terminal according to claim 9, wherein the uplink control information comprises at least one of a delivery acknowledgement information for a downlink shared channel and a channel state information ([Par. 86] teaches, “[0086] Control information that the UE transmits to the eNB is generically called Uplink Control Information (UCI). The UCI includes a Hybrid Automatic Repeat and reQuest Acknowledgement/Negative Acknowledgement (HARQ-ACK/NACK), a Scheduling Request (SR), a Channel Quality Indicator (CQI), a Precoding Matrix Index (PMI), a Rank Indicator (RI), etc.”).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476